MEMORANDUM **
Defendant-Appellant Carlos Alberto Gonzalez-Romero appeals his conviction for illegal re-entry after deportation in violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291.
The issue before us is whether the district court erred when it instructed the jury regarding the voluntariness element of 8 U.S.C. § 1326. Considering the instructions as a whole, the district court’s error, if any, is harmless beyond a reasonable doubt.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.